.
o

R/SONER (ARE 3479 §LOB082-BIBRO Doguttient 3. Filed 04/01/19 Page 10f13 PagelD 5

IN THE UNITED STATES DISTRICT COURT.
FORTHE s«zDISTRICT OF TEXAS
DIVISION |

 

 

2-19CV-85

CASE NO.

 

(Clerk will assign the number)

 

 

 

 

 

 

 

 

 
 

 

 

 

 

U.S. DISTRICT COURT
. DISTRICT OF TEXAS
: FILED
por - | 2019
CLERK, U.S. DISTRICT
By

 

 
  

TONS - READ CAREFULLY

NOTICE:

 

‘Your complaint is subject to dismissal unless. it*conforms to these instructions and this form.

I. FO start an action you must file an original anc one copy of your complaint with the court. You should keep
a copy of the complaint for your own records. .

 

2. Your complaint must be legibly handwritten. in ink, or typewritten. You, the plaintiff, must sign and declare’
wader penalty of perjury that the facts are correct. |/ you need additional space: DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACHAN ADDITIONAL BLANK PAGE AND WRITE ONIT,

 

 

?
vou have unless the various claims are al l rejated to the same .

1, Rule 18. Federal Rules of Civil Procedure. Make a short and
sof CH Prac edure.

 

 

You must file a separate complaint for eac!
incident or issue or are a.| against the same defen:
n statement of your claim, Rule &. Federal R:

   
       

4. When these forms are completed, mail the ori

    
 
   

 

 

ror the Appropriate district ofT Pexas in the division where one or more Ne
incident giving rise to your claim for relief occurred. If ven are confined in \ the Texas Departnent of Criminal
Justice, Correctional Institutions Division (1 DCI-C] “is posted in your unit
ay library. [tis a list of the Texas prison unite Aung he appropriave district court, the division and an address
ast of the divisional clerks. ,

 

 

 

Rev. O5/15

 
    
 

PILING FER 839 $e 6606s BBR Bobhinent 3. Filed 04/01/19 Page 2 of 13 PagelD

}. in order for vour complaimi to be filed ne accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.06 for a total fi

 

2, Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
icte the application to proceed fn forma pauperis, setting forth
ormation to establish your inability to prepay the and costs ar give security therefor. You must also include
arrent six-month history of vour inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
ication to proceed in forme pauperis and the certificate of inmate trust account, also known as im forma

}

law library at vour prison unit.

orma pauperis, In this event you must com:

  
   

 

 

DGUPCrIS is data sheet, from the

  

3, ihe Prison Litigation Reform Act of 1995 (PLEA) provides ~... 1f a prisoner brings a civil action or files an
ft forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 ULS.C.
Thus, the court is required to ASSESS at nd. w sen funds exist, collect, the entire filing fee or an initial partial
e and monthly installments untul the entire amount of the filing fee has been paid by the prisoner. If you
i ‘the application to proceed In forma potuperis. the court will apply 28 U.S.C. § 1915 and. if appropriate,
and collectthe entir se til ing fee oraninftial partial filing fee. then monthly installments from your inmate trust
nas been paid. (The $50.00 administrative fee does not apply

 

     

account, until the entire $350.00 statutory filing fee
io cases proceeding fH Jorma peaperis.)

if you intend to seek in, forma pauperis siaius. Go not send your complaint without an application to proceed
i” forma pauperis and the certificate of inmate trusi account. Complete all essential paperwork before submitting
it to the court.
CHANGE OF ADDRESS
itis your responsibility to inform the c
marked “NOTICE TO THE COURT OF ¢

other relief. Failure to file a NOTICE TO Vy ak COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant 1o Rule 41(b), Federal Rules of Civil Procedure.

nange of address and tis effective date. Such notice should be
TA A NC EOF ADDRESS" and shall nat include anv mx otion for any

é NOH oe Banh? CREEL 2 5c25 8 Chany pai SRE

  
 

 

i PREVIOUS LAWSUITS:

A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? __YES XNO

4h

B. If your answer to “A™ is “yes.” describe each lawsuit in the space below. (if there is more than one ~~
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

 

1. Approximate date of filing lawsuin _

2. Parties to previous lawsuit:

 

Defendant(s)

 

3. Court (f federal, name the disuict: if state. name the county.) __ oe

4. Cause muniber:

5. Namie of judge io whom case was

  

 

 

6. Disposinian: (Was the case dismissed, “appealed. sill pending’)

 

7. Approaunate date of disposition:

Rey. O5/15

hat

 

 
   
  
    
  
  
 
 
 
 
 
 

t

PL Qase2 Wrev-O0062:D4BRPequment 3 Filed 04/01/19 Page 3 of 13 PagelD 7

 

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure?

Attach a copy of vour final step of the gri

 

PARTIES TO THIS SUIT:
A. Nameand address of plainul!: ss

 

 

 

    

i. Fullname ofeach defendant. his oft posi ess.

 

 

oS

Defendant #2:

 

 

 

  

Briefly describe the act(s) or omission(s) of this defendant which vou claimed harmed you.

 

 

 

 

ssion(s} of this defendant which you claimed harmed you.

  

 

 

 

 

 

 

 

 

3) of this defendant which vou claimed harmed vou.

 

 

Rev. OS/TS

ad

 
 
    
   
   
    
    
 

.

VST RRRRIYS-6U

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen. and who was involved. Sescribe how each defendant is involved, Y
any jegal arepuments or cite any cases or staunies, If vou intend to allege a number of related claims. number
and set forth each claim in a separate © ara raph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and © oneisely. IF YOU
STRIKE YOUR COMPLAINT.

66062.D-BR Document3 Filed 04/01/19 Page 4of13 PagelD8

 

 

   
 
  

 
 
    

   

 

 

 

 

 

VEL RELIEF:

State briefly exactly what you wani the court to do for vou. Make no legal arguments. Cite no cases or
statutes

        

   

YU. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

 

 

B. List all TOCI-CID identification number rs vou have ever been assigned and ail other state or federal
prison or FBI numbers ever assigned to vou.

 

 

 

Le If: hgh « st8e" che t peere co oy r : > hae ree 44 eee rr’, ty
A. Have you been sanctioned by any court as a result of any lawsuit you have filed YES NO

 

 

B. HW your answer is “yes.” give the fo lowing information for every lawsuit in which sanctions were
imposed. Uf more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

No

Case number:

 

 

 

 

3. Approximate cate sanctions were imposed:
atk fa og t
4. Have the sanctions beer lied o: uinerwise satisfied? YES NO

Rey. OS/1S

 
VI.

 

State here ina sifireand plain statement 1

   
 
   
 
 

Lap

ST peseree Ge 000624D- BR Document 3 Filed 04/01/19 Page5of13 PagelD9

 
 
 

cts of your case, that is, what happened, where did it happen,
Describe how each defendant is involved. Y ot ¢

es, If vou intend to allege a number of related claims, number
graph. Attach extra pages if necessary, but remember the
IF YOU VIOLATE THIS RULE, THE COURT MAY

 

vw hey did j it hapy 200. and who was pivoived,

ai ny Je gal aroumer § or clle any Cases OF sig

and set forth each claim in a se separ

complaint musi be stated briefly ane
Ipc

STRIKE YOUR COMPLAIN Tr

 

  
  
 
 

 

 

 
 

RELIEF:

Siate briefly exactly what vou wantthe court to do for you. Make no legal arguments. Cite no cases or

Stanuies. .

Se

  
  
      
 
 

GENERAL BACKGROUND INFORMA
A. State. in complete form, all names you have er. “been known by including any and all aliases.

oe
ms
wn
Ce
Z

 

RB. List all TOCI-CID identifeanon
prison or FB] numbers ever ass

7 OBL.

SANCTIONS:

Tlave wri heen canetianec } Awe pestive ae vacit afaney lawcard ° i? VES
[lave you been sanctioned by any court as a result of any lawsuit you have filed YES |

u have ever been assigned and all other state or federal

 

 

 

8. If your answer is “yes.” give the following information for every lawsuit in which sanctions were

imposed. (if more than one, use another piece of paper and answer the same questions.}

1. Court that imposed sanctions (f fed

 

rive the district and division):

 

2. Case number:

 

 

3. Approximate date sanctions were in
4 Doon thas woteypet topes bene, USE, oy eleus erated ago yr ae
4, Have (ie Sancuions beet ibm or ulucrwise SauSHeG? YES NO

 

 
C cHee ry eeeye

D. Ifyouransweris “ves,

(if more than one, use another piece af
1. Court thatissued warming (if fede
2. Case number

La

cated on:

 

PLAINTIFE’S DECLARATIONS
1, I declare under penalty of perjury all

and correct.
l understand, if] am released or tran
current mailing address and failure t&
I understand | must exhaust all as

nw

ws
‘gile

whe Lad

civil
incarcerated or detained in any
frivolous, malicious, or failed to ¢
imminent danger of serious physi
l understand even if] am allowed to
filing fee and costs assessed by the
mmiate trust acconnt hy my custedia

Pend

A

  

“ give the follox.

 

 

T understand | am prohibited from brin
actions or appeals (from a ju

 

 

   
   

PLY

  

“information for every lawsuitin which a warning was issued.
vaper and answer the same questions.)

x

?
é

wive the district and division):

 

 

 

 

 

S

f
\

£

acts presented inthis complaint and attachments thereto are true
erred, It is my responsibility to keep the court informed of my
So may result in the dismissal of this lawsuit.

i¢ administrative remedies prior to filing this lawsuit.

2 an in forma pauperis lawsuit if] have brought three or more
at ina civil action) in a court of the United States while
which lawsuits were dismissed on the ground they were
claim upon which relief may be granted, unless 1 am under

 
   
 

cane

 

 

‘ced without prepayment of costs, | am responsible for the entire
et, which shall be deducted in accordance with the law from my
ntl the filing fee is paid.

 

 

 

 

 

WARNING: Plaintiffis advised any false or de
above questions may result in the impositian «

are not limited to, monetary sanctions and the

 

liberately misleading information provided in response to the
‘sanctions. The sanctions the court may impose include, but
smissal of this action with prejudice.

 

9)
>
ws
Ls

Mat

 
    

. % * f t
i? all. Ke Ln) Lope
wo ase 2A9-cv/00062-D-BR Docufnent 3 ed 04/01/19 Page 7of13 PagelD 11

a ~
4. gtsh rt lat

b sppeccratid rpg og a a

ov 9 pact pfs att

leh tee Es
ijued $d

   

 

 
£

IR SONER ELEM HIGLEY) GOOBD-DIBR™DdoUMAE 3 Filed 04/01/19 Page 8 of 13 PagelD 12

 

IN THE UNITED STATES DISTRICT COURT
FORTHE __séDESTRICT OF TEXAS
DIVISION

Grud ley Kelloc 220703;

ffs Namé and JD Number

 

Clewoutls Unit.

Prace of Confinement

CASE NO.
(Clerk will assign the number)

 

 

 

 

 

 

INSTRUCT

 

NS -~ READ CAREFULLY
SOPTECE:
‘our complaint is subject to dismissal unless it conforms to these instructions and this form.

|. ‘Fo Start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

 

2. Your complaint must be legibly handwritten or typewritten. You, the plaintiff, must sign and declare

 

 

uncer penalty of perjury that the facts are correct. “0 u need additional space. DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ONIT.

 

  
  
  
  

You must file a separate complaint for each ¢
dentor issue or are ail against the same defend
Lin statement of vour claim. Rele &, Federal Ry

 

and one copy to the clerk of the United States district court
e one or more named defendants are located, or where the
you are confined in the Texas Department of Criminal
the list labeled as "VENUE LIST” is posted in your unit
2 the appropriate district court. the division and an address

4. When these forms are completed, mail the o
ror the © appropriate district of Texas in the division
ni giving rise to vour claim for relief c
wrectional Institutions Division (1
a isa list ofthe Texas prison units &

pst of the ivisional ¢ rlerks.

 

  

porch

 

 

 
&

z

LANG EEERRFI SONS PIB RPCUPRM 8 Filed 04/01/19 Page 9 of 13 PagelD 19

accompanied by the statutory hling fee of $350.00 plus an

in order for your complaint to be filed,
administrative fee of $50.00 for a total fee

  
 
  

2. if you do not have the necessary funds to pas you may request permission to proceed
un forma pauperis. In this event v0 WU TAMUSE ce ete the application to proceed in forma pauperis, setting forth
formation to establish vour inability to prepay (he fees sand costs or give ‘security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
appucation to proceed in forma pauperis and the certificate of inmate trust account, also known as im forma
peuperis data sheet, from the law library at your prison unit. .

  

 

   

3

orm Act or 1995

 

The Prison Litigation Be Ret

bad

 

) provides “... if a prisoner brings a civil action or files an

    
    

eal in forma pauperis, the prisoner shall he re wred to pay the full arnount of a filing fee.” See 28 US.C.
8 1915. Thus, the court is required to assess and, wen funds exist, collect, the entre filimg fee or an initial partial

filing fee anc monthiv installments unt the entire emount of the filing fee has been paid by the prisoner. If you

ret the appheation to proceed iv forma } Peper. the court will apply 28 U.S.C. § 1915 and. if appropriate,
assess and collect the entire jilimg fee oraninnial partial filing fee, thenmonthiy installments from your inmate trust
account, until Ure enlire 5350.00 statutory fling tec has been paid. (The $50.00 administrative fee does not apply

io cases proceeding fx forma pauperis.)

 

 
   

  

4

4. Ifyou intend to seek fn forma pauperis status. do not send your complaint without an application to proceed
in forma pauperis and the certificate cf inmate rust account. Complete all essential paperwork before submitting
ito the court.

 

 

CHANGE OF ADDRESS

y change of address and its effective date. Such notice should be
Ked “NOTICE TO THE COURT on SHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE 7 : IECO T OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant lo Rule tuk ». Federal Rules of Civil Procedure.

 

itis your responsibility to inform the court ot
i

 

  

bo

PREVIOUS LAWSUITS:

A. Have you fled avy other lawsuitins

 

vie or federaj court relating to yourimprisonment?

 

* B. [f your answer to “A” is “ves.” deser:be each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.) -

 

* lL. Approximate date of filing lawsuit,

Parties to previous lawsuit:

 

 

Defendani(s) _

3. Court: Gf federal, name the distnet: if state, name the county.) __

   

 

named:

WES ge

 

 

appealed, sull pending?)

 

 
benent

PL@ase 2: POsewrO00623 DF BR: \Daeun

 

 

EXHAUSTION OF GRIEVANCE PROC:

Have you exhausied all steps of the instituuonal grievance procedure? YES NO
Attach a copy of vour final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT. LA
ameand address of plaintif®:_ SKihley PAZ OTOS(
| il Clauayzs You, 9% E(

 
  

 

   
 
   

 

B. Fullname ofeach defendant. isolfex ce ofemployment, and his full mailing address.
€
Defendant fy

 

 

 

 

Brietl y describe the act(s) cr omission

  

 

 

Briefly describe the act(s) or omission(s} of this defendant which you claimed harmed you.

 

i

 

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

 

c*

fendant which you claimed harmed you.

Saegadie: daesr
Briefly describe t

 

 

Rev. OS/15

%
at

 
 

SEP AOCN OOUSR BIRR  H6ddinent’s atneaceagronuad bpagecbedst 13 PagelDYfs~

dt

4,

Executed on:

th

If your answer is “yes,” give the follow

 

and correct.
I understand. if ] am released or trans

 

 

 

e information for every lawsuitin which a warning was issued.

  

more than one, use another picce af paper and answer the same questions. }

Court thatissued warning (if federal, give the district and division):

 

 

 

Casé nur riber: sor ct tus teense innsentuieee

 

 

Approximate d date warning w:

 

 

 

(Signature of Plaintiff}

nithis complaint and attachments thereto are true

 

erred, it is my responsibility to keep the court informed of my

 

current mailing address and failure to do so may result in the dismissal of this lawsuit.

ee Lad

| understand | must exhaust all avail
[ understand | am prohibited from brin:
civil actions or appeals (from a w

incarcerated or detained in any ;

   
  
 

ce administrative remedies prior to filing this lawsuit.

2 an in forma pauperis lawsuit if | have brought three or more
rent in a civil action) in a court of the United States while
iv, which lawsuits were dismissed on the ground they were

 

frivolous, malicious, or failed to state s claim u pon which relief may be granted, unless ] am under

imminent danger of serious phy:
[ understand even if | am allowed to pro

sy

   
 

TUEy.
:d without prepayment of costs, am responsible for the entire

a

 

tiling fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account hy my custodian nti the filing fee is paid.

 

WARNING: Plaintiff is advised anv false or deli
above questions may result in the imposition «
are not limited to, monetary Sanctions and th

 

_ day of
( (month) a year)

 

 

rm

(Signature of Plaintiff)

rately misleading information provided in responsé to the
sanctions. The sanctions the court may impose include, but
smissal of this action with prejudice.

 

 

wo
%
we
S
wa
CA

 

 
    

‘A “ g g Ain
tat on dpuil off 2016, 1.
WA i, Ce Ch CHE hy oa “gy

  

C4

 
 

 

 

i Hellfes ily Anlld ay f{ltaa! firpengey| Elly ife i aeye

Ee) eo yf OF Gr gue 4 ~ BY

OS8LL yt, yew  —— VW] nN 4

vsn: ou ee

tt a aa

ADDITIONAL GUE. i

Vs Mo i
core Be By
rarer ae eae
~ ty as at . a, ge “
: Le ae sf . ce me
BNGZ Pe * ot Mi ee
of a ; he: ‘ .
2 4 o
a as “Ts “% we a
° FOOM Bey ns. : we °
ae. ae a : - . Lo
. ' . rr re . :

a

Lb OC You)
od aly 0p
Vg YOOV Gg)

Lifes, WIULHtYW

 

a 2:19-cv-00062-D-BR Document 3 Filed 04/01/19 Page 13 of 13 PagelD 17
> os
